Citation Nr: 1502412	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for colon cancer.

2.  Entitlement to service connection for a neurological disorder, neurobehavioral disorder and/or psychological disorder (to include memory loss and a depressive disorder) due to exposure to chemicals in the drinking water while stationed at Camp Lejeune and/or as secondary to his service-connected disabilities.

3.  Entitlement to a disability rating in excess of 60 percent for bladder cancer, status post radical cystectomy and prostatectomy.

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Karan S. Grady, Agent

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2012 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for neurological disorder, neurobehavioral disorder and/or psychological disorder, the Board observes that the record contains a March 2014 VA neuropsychology treatment record that documents the Veteran has a current diagnosis of a depressive disorder and a provisional diagnosis of memory impairment.  There was a notation to rule out depression due to medical condition.  The Veteran also submitted VHA Fact Sheet, IB 10-449 (October 2014), which indicates VA will provide services for neurobehavioral effects for those veterans who were exposed to drinking water contaminated with chemicals at Camp Lejeune from the 1950s to the 1980s.  In light of the foregoing, the Board finds that the Veteran should be provided with a VA examination to determine if any neurological disorder, neurobehavioral disorder and/or psychological disorder is related to active military service (to include as due to exposure to contaminated water at Camp Lejeune) and/or caused by or aggravated by his service-connected disabilities.  

With respect to the Veteran's request to reopen his service connection claim for colon cancer, increased rating claim for bladder cancer and entitlement to TDIU, additional evidence was associated with the claims file after the most recent supplemental statement of the case that was issued in March 2014.  Specifically, the claims file includes a June 2014 VA examination with respect to the Veteran's bladder and VA treatment records that are relevant with respect to the Veteran's bladder cancer, colon cancer and claim for a neuropsychiatric disorder.  The Board notes that the RO adjudicated the issue of an increased rating for bladder cancer in a June 2014 rating decision; however, a supplemental statement of the case should have been issued.  See 38 C.F.R. §§ 19.31, 19.37.  Thus, a remand is necessary to provide the RO an opportunity to review and consider all of the evidence associated with claims file and readjudicate the issues on appeal through a supplemental statement of the case.  

The Veteran should be provided with another VA examination with respect to his TDIU claim.  The Veteran underwent a VA examination in February 2012 to evaluate the current severity of his service-connection claims and to provide an opinion on whether the Veteran could obtain and maintain employment.  The examiner did not have a copy of the claims file to include private treatment records; however, she had access to his VA treatment records.  Furthermore, the Veteran's testimony at the September 2014 Board hearing indicates that his symptoms related to his service-connected bladder cancer has increased in severity and results in additional functional impairment since the February 2012 VA examination.  Thus, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.  If the Veteran indicates that he has received additional private treatment for any of the claims on appeal, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran with a VA examination or examinations by an appropriate specialist to determine the identity and etiology of any neurological, neurobehavioral and/or psychiatric disorder that may be present to include depression.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological and/or cognitive testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to identify all of the Veteran's psychiatric disorders in accordance with DSM-IV, neurological disorders and/or neurobehavioral disorders.  The examiner is asked to provide an opinion on the following:

a. whether it is at least as likely as not (i.e., a 50 percent or more probability) that any psychiatric disorder, neurological disorder and/or neurobehavioral disorder found on examination or diagnosed in the claims file had its onset during, or is otherwise related to the Veteran's active military service to include exposure to contaminated drinking water at Camp Lejeune. 

b. If the examiner determines that the Veteran has a current psychiatric disorder and the answer to question (a) is negative, then whether it is at least as likely as not (i.e., a 50 percent or more probability) the psychiatric disorder(s) is caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities.   

The examiner should provide an explanation for all conclusions reached. 

3. After completing the foregoing and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination or examinations to determine if the Veteran's service-connected disabilities result in him being unable to obtain or maintain substantially gainful employment.  The claims file must be made available for review and the report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities.  

Based on the examinations and review of the claims file, the appropriate medical expert must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

An explanation should be provided as to why the examiner believes the Veteran is or is not able to obtain and maintain substantially gainful employment.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his agent with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






